Exhibit 10.2

 

NINTH AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT

 

This NINTH AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (this “Amendment”)
is made and entered into as of September 30, 2014, by and between the parties
signatory hereto, as lessors (collectively, “Lessor”) and HCR III Healthcare,
LLC, as lessee (“Lessee”).

 

RECITALS

 

A.Lessor is the current “Lessor” and Lessee is the current “Lessee” pursuant to
that certain Master Lease and Security Agreement dated as of April 7, 2011, as
amended by that certain First Amendment to Master Lease and Security Agreement
dated as of April 7, 2011, as further amended by that certain Second Amendment
to Master Lease and Security Agreement dated as of May 16, 2011, Third Amendment
to Master Lease and Security Agreement dated as of January 10, 2012, Fourth
Amendment to Master Lease and Security Agreement dated as of April 18, 2012,
Fifth Amendment to Master Lease and Security Agreement dated as of May 5, 2012,
Sixth Amendment to Master Lease and Security Agreement dated as of July 30,
2012, Seventh Amendment to Master Lease and Security Agreement dated as of
February 11, 2013 (the “Seventh Amendment”), and Eighth Amendment to Master
Lease and Security Agreement dated as of July 31, 2014 (as so amended, the
“Master Lease”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Master Lease.

 

B. Lessee’s obligations under the Master Lease are guaranteed by HCR ManorCare,
Inc., a Delaware corporation, successor in interest to HCR ManorCare LLC, a
Delaware limited liability company, pursuant to that certain Guaranty of
Obligations dated as of April 7, 2011 (as the same may have been or may
hereafter be further amended, modified, or reaffirmed from time to time on
accordance with the terms thereof, the (“Guaranty”)). 

 

C.The Master Lease covers the “Leased Property” of the Pool 1 Facilities
described on Exhibit A-1 to the Master Lease, the Pool 2 Facilities described on
Exhibit A-2 to the Master Lease, the Pool 3 Facilities described on Exhibit A-3
to the Master Lease, and the Pool 4 Facilities described on Exhibit A-4 to the
Master Lease.

 

D.Reference is made to the Pool 1 Facility identified on Exhibit A-1 to the
Master Lease as “Manor Care of Elizabethtown,” located on the land identified on
said Exhibit as 320 South Market Street, Elizabethtown, PA 17022 (the
“Elizabethtown Property”).  Pursuant to Section 3 of the Seventh Amendment,
Lessor and Lessee desire to add the real property more particularly described on
Exhibit A attached hereto (the “Elizabethtown Addition”) to the Elizabethtown
Property as additional Leased Property under the Master Lease.

 

E.Reference is made to the Pool 3 Facility identified on Exhibit A-3 to the
Master Lease as “Old Orchard Health Care Center,” located on the land identified
on said Exhibit as 4100 Freemansburg Avenue, Easton, PA 18045 (the “Old Orchard
Facility”).  Lessee desires to develop a sixty-four (64) bed assisted
living facility (as used herein and in the Master Lease, the “Arden Courts of
Old Orchard Facility”) on the land located adjacent to the Old Orchard
Facility and more particularly described as the crosshatched area shown on
Exhibit B attached hereto (the “Arden Land”) and thereafter sell to Lessor, and
lease back from Lessor pursuant to the Master Lease, the Arden Courts of Old
Orchard Facility.  The Arden Land is currently being leased to Lessee by



1

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------

 

Lessor pursuant to the Master Lease, and Lessor is willing to agree to such
development and sale and leaseback, under the terms and conditions set forth in
this Amendment. 

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:

 

1. Recitals.  The foregoing recitals are adopted by Lessor and Lessee as true
and correct and, by this reference, are incorporated herein as if set forth
herein in full.

2. Elizabethtown.

(a) Lessee’s Representations and Warranties.  Lessee hereby represents and
warrants to Lessor that, with respect to the Elizabethtown Addition, Lessee has
delivered to Lessor the materials and documentation required pursuant to Section
3(a) of the Seventh Amendment and that, to Lessee’s knowledge, (i) all such
materials and documentation were true, correct and complete at the time
delivered and (ii) there have been no changes affecting any such materials or
documentation or any information disclosed thereby, that would interfere with or
materially adversely affect the consummation of the transactions contemplated
hereby, that have not been previously disclosed by Lessee to Lessor in writing.

(b) Additional Property. The Master Lease is hereby amended to modify the “Land”
to add the Elizabethtown Addition to the Elizabethtown Property (the
consolidated parcel hereinafter being referred to as the “Elizabethtown
Consolidated Property”). Lessor hereby leases to Lessee, and Lessee hereby
leases from Lessor, as part of the Leased Property, all of Lessor’s right, title
and interest in and to the Elizabethtown Consolidated Property, including any
improvements currently and to be located thereon, subject to all of the terms,
conditions and provisions of the Master Lease (specifically including, but not
limited to, Sections 7.1 and 23.1 and Article XXXVII thereof) as it is hereby,
and may be hereafter, amended, supplemented, restated or otherwise modified.

3. Construction of Arden Courts of Old Orchard Facility.

(a) Construction.  Lessee shall construct the Arden Courts of Old Orchard
Facility in accordance with the requirements for Capital Additions set forth in
the Master Lease, including, without limitation, the requirements of Article X
thereof, and the terms of this Amendment.  Lessee shall be responsible to
arrange, supervise, coordinate and carry out all services necessary for the
construction of the Arden Courts of Old Orchard Facility and Lessee hereby
undertakes and accepts such responsibility.  Notwithstanding anything to the
contrary contained in the Master Lease, Lessor hereby reserves the right to
select a project manager before the commencement of construction to oversee
construction of the Arden Courts of Old Orchard Facility, with the reasonable
approval of Lessee, at Lessee’s sole cost and expense.    In addition to the
requirements set forth in the Master Lease for construction of Capital
Additions, prior to the commencement of construction of the Arden Courts of Old
Orchard Facility, Lessee shall (i) provide Lessor with a copy of the budget
showing a detailed cost breakdown of the construction costs for the Arden Courts
of Old Orchard Facility, and (ii) at its sole cost and expense conduct and
complete its due diligence with respect to the suitability of the Arden Land for
construction of the Arden Courts of Old Orchard Facility,  Lessee’s ability to
obtain all necessary permits, licenses and approvals for construction of the
Arden Courts of Old Orchard Facility, and any other reasonable due diligence



2

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------

 

as Lessee may determine necessary in connection with construction of the Arden
Courts of Old Orchard Facility.  Upon Lessee’s commencement of construction of
the Arden Courts of Old Orchard Facility, all such due diligence shall be deemed
waived by Lessee and Lessee shall be deemed to have accepted the Arden Land
“as-is” and “with-all-faults” for all purposes.    Additionally, Lessor has
approved the general contractor, architect and engineers selected by Lessee in
connection with the design, construction and or performance of the Arden Courts
of Old Orchard Facility.    

(b) Failure to Construct.  Without limiting any other right or remedy of Lessor
under the Master Lease, if for any reason after Lessee commences construction of
the Arden Courts of Old Orchard Facility, Lessee abandons construction of the
Arden Courts of Old Orchard Facility or fails to complete construction of the
Arden Courts of Old Orchard Facility within eighteen  (18)  months of
commencement of construction substantially in accordance with the terms of the
Master Lease and this Amendment, at Lessor’s option, Lessor shall have the right
to complete construction of the Arden Courts of Old Orchard Facility in
accordance with the approved plans and specifications and expend such sums as
Lessor reasonably deems proper in order so to complete construction of the Arden
Courts of Old Orchard Facility. The amount of any and all expenditures made by
Lessor pursuant to this clause (b) shall be immediately due and payable by
Lessee to Lessor as an Additional Charge, together with interest thereon from
the date of such expenditure to the date paid by Lessee at the Overdue Rate (but
in no event greater than the maximum rate of interest then permitted by law).
 Said interest shall accrue on a daily basis.  Upon any assumption by Lessor of
the obligation to complete construction of the Arden Courts of Old Orchard
Facility as provided herein, Lessee shall forthwith surrender and deliver to
Lessor, or Lessor’s designee, all records, plans, specifications, permits and
other governmental approvals, purchase agreements, contracts, receipts for
deposits, unpaid bills and all other records, papers and documents in the
possession of Lessee relating to the construction of the Arden Courts of Old
Orchard Facility. 

(c) Costs and Expenses.  Unless expressly provided otherwise herein, Lessee
shall pay all costs and expenses relating to the construction of the Arden
Courts of Old Orchard Facility, including, without limitation, all costs and
expenses relating to (i) its due diligence performed under Section 3(a) hereof
or otherwise in connection with the construction of the Arden Courts of Old
Orchard Facility, or determining the feasibility thereof, (ii) all Capital
Addition Costs in connection with the Arden Courts of Old Orchard Facility,
(iii) the planning, designing and construction of the Arden Courts of Old
Orchard Facility, (iv) acquiring and maintaining any permits, licenses and
approvals necessary in connection with the construction and operation of the
Arden Courts of Old Orchard Facility and (v) Lessor’s review of the plans and
specifications and other documents and materials relating to the construction of
the Arden Courts of Old Orchard Facility as set forth herein.

(d) Indemnification.  Without in any way limiting any other indemnification
obligation of Lessee under the Master Lease, and notwithstanding the existence
and without regard to the policy limits of any insurance required to be
maintained or the amount of any bond required pursuant to the Master Lease,
Lessee shall protect, defend, indemnify and hold harmless Lessor from and
against, and reimburse Lessor for, any and all actions, causes of action,
obligations, damages, penalties, suits, debts, losses, costs, expenses,
liabilities, claims or demands whatsoever, at law or in equity (including
reasonable attorneys’ fees, expenses and disbursements and Environmental Costs)
imposed on, incurred by or asserted against Lessor in connection with or with
respect to the construction or the performance of the construction of the Arden
Courts of Old Orchard Facility and any permanent loss in value of or title to
the Old Orchard Facility resulting therefrom, including arising from:

(i) any misstatements or inaccuracies made by or on behalf of Lessee contained
within or other matters arising out of any applications for building,
foundation, grading or other permits, licenses and/or authorizations necessary
for the construction of the Arden Courts of Old Orchard Facility, including
those



3

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------

 

required for the use and operation of the New Arden Court Facility for its
Primary Intended Use, whether filed or submitted to the applicable Governmental
Authority in the name of Lessor or Lessee;  and/or

(ii) any act or omission of Lessee, the architect, the engineer, the general
contractor, or any other contractor, subcontractor or supplier of materials or
other Person in connection with the construction of the Arden Courts of Old
Orchard Facility,  occurring prior to the closing of the Purchase Transaction or
the Closing Date,  each as defined in Section 4(a) hereof.

4. Purchase of Arden Courts of Old Orchard Facility.

(a) The Purchase Transaction.  Notwithstanding anything to the contrary
contained in the Master Lease, including, without limitation, Section 6.3
thereof, on or before the 360th day following “Substantial Completion” (as
hereinafter defined) of construction of the Arden Courts of Old Orchard
Facility,  Lessee will sell the Arden Courts of Old Orchard Facility to Lessor
and Lessor will purchase the Arden Courts of Old Orchard Facility from Lessee
(the “Purchase Transaction”).   Lessee will determine the specific date of the
closing of the Purchase Transaction (the “Closing Date”), which shall be within
such 360 day period following Substantial Completion, by providing at least
thirty (30) days prior written notice to Lessor within three hundred (300) days
after Substantial Completion.  If Lessee does not provide such written notice to
Lessor within three hundred (300)  days after Substantial Completion, then
Lessor shall have the right to determine the Closing Date, which shall be within
such 360 day period following Substantial Completion, by providing written
notice to Lessee.  As used herein, “Substantial Completion” means the date on
which Lessor has received from Lessee an Officer's Certificate stating the
following:  (i) Lessee has received a  copy of the certificate of occupancy for
the Arden Courts of Old Orchard Facility from the applicable Governmental
Authority;  (ii)  Lessee has received copies of all necessary permits,
approvals, healthcare licenses and Medicare certifications necessary for the
operation of the Arden Courts of Old Orchard Facility;  (iii)  Lessee has
received copies of lien releases from all parties that provided labor or
materials for construction of the Arden Courts of Old Orchard Facility;  (iv)  
the Arden Courts of Old Orchard Facility has commenced regular business
operations; and (v)  construction of the Arden Courts of Old Orchard Facility
has been substantially completed in accordance with the plans and specifications
and the applicable provisions of this Amendment and the Master Lease, except for
punch-list items that remain to be completed.    

(b) The purchase price for the Purchase Transaction shall be Fifteen Million
Dollars ($15,000,000.00) (the “Purchase Price”) and shall be payable by Lessor
to Lessee on the Closing Date.  For the avoidance of doubt, the Purchase
Transaction remains subject to the remaining terms of Section 6.3 of the Master
Lease that are not in conflict with the terms of Section 4(a) hereof or this
Section 4(b), including, without limitation, that on the Closing Date Lessee
shall transfer the Arden Courts of Old Orchard Facility to Lessor free of any
encumbrance (including, without limitation, any liens or claims for liens for
material supplied and for labor or services performed in connection with the
construction of the Arden Courts of Old Orchard Facility)  and Lessee shall
execute all documents and take any actions reasonably necessary to evidence the
transfer of such ownership and discharge any encumbrance thereon.  Additionally,
on or before the Closing Date, Lessee shall supply or cause to be supplied to
Lessor all documents and information pertaining to the construction of the Arden
Courts of Old Orchard Facility as Lessor shall reasonably request (including,
without limitation, any and all plans and specifications and all building,
foundation, grading or other permits and/or authorizations necessary for the
construction of the Arden Courts of Old Orchard Facility, and copies of the
certificate of occupancy for the Arden Courts of Old Orchard Facility, copies of
all necessary permits, approvals, healthcare licenses and Medicare
certifications necessary for the operation of the Arden Courts of Old Orchard
Facility)  and Lessee shall also assign to Lessor each construction contract to
which Lessee is a party and all guaranties and warranties relating thereto.



4

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------

 

(c) Amendments to Master Lease on Closing Date.  

(i) Upon the closing of the Purchase Transaction on the Closing Date, the Master
Lease is hereby automatically amended to add the following definitions to
Section 2.1 thereof:

(1) Arden Courts of Old Orchard Facility:  As defined in the Ninth Amendment to
this Lease.

(2) Arden Courts of Old Orchard Facility Lease Year:    Each period of twelve
(12) full calendar months from and after the “Closing Date” (as defined in the
Ninth Amendment to this Lease), unless such date is a day other than April 1, in
which case the first Arden Courts of Old Orchard Facility Lease Year shall be
the period commencing on the Closing Date and ending on March 31 immediately
following the Closing Date, and each subsequent Arden Courts of Old Orchard
Facility Lease Year shall be each period of twelve (12) full calendar months
after the last day of the prior Lease Year.

(3) Ninth Amendment to this Lease:  That certain Ninth Amendment to Master Lease
and Security Agreement, dated September 30, 2014, between Lessor and Lessee.

(ii) Upon the closing of the Purchase Transaction on the Closing Date, the
Master Lease is hereby automatically amended to add the Arden Courts of Old
Orchard Facility to Exhibit A-3 of the Master Lease as a “Pool 3 Facility” with
the following information:

(1) Facility:  Arden Courts of Old Orchard,  4100 Freemansburg Avenue, Easton,
PA 18045, as such may be amended by written notice to the Lessor;

(2) Facility Owner/Lessor:  HCP Properties, LP;

(3) Facility Description and Primary Intended Use:  Assisted living facility
consisting of 64 beds;

(4) Initial Monthly Allocated Minimum Rent: Shall be equal to the Purchase Price
multiplied by:

(a) the greater of 6.50% and the rate of a 10-year Treasury note as of the
Closing Date plus 350 basis points, if the Closing Date occurs on or before the
180th day following Substantial Completion;

(b) the greater of 6.50% and the rate of a 10-year Treasury note as of the
Closing Date plus 375 basis points, if the Closing Date occurs on the 181st
through 270th day following Substantial Completion; or

(c) the greater of 6.50% and the rate of a 10-year Treasury note as of the
Closing Date plus 400 basis points, if the Closing Date occurs on the 271st
through 360th day following Substantial Completion;

(5) Allocated Initial Investment: $15,000,000.00;

(6) Fixed Term:  16 years;



5

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------

 

(7) Extended Term:  19 years;

(8) HCP ID:  2235.

(iii) Upon the closing of the Purchase Transaction on the Closing Date, all
terms and conditions applicable to the Facilities under the Master Lease shall
be applicable to the Arden Courts of Old Orchard Facility except: 

(1) The terms of Section 1(d) of Exhibit D attached to the Master Lease shall
not apply to the Arden Courts of Old Orchard Facility for the first Extended
Term, if any (and the Arden Courts of Old Orchard Facility shall not be subject
to any Fair Market Rental adjustment for such first Extended Term, if any).  

(2) Exhibit D attached to the Master Lease is hereby automatically amended to
add the following as a new paragraph (f) to the end of Section 1
thereof:  “(f)  Notwithstanding the foregoing paragraphs (b) and (c) above, for
the Arden Courts of Old Orchard Facility, the Allocated Minimum Rent for such
Facility shall be adjusted as follows:  (i) if the Closing Date is on a day
other than April 1, for the period from the Closing Date through the immediately
following March 31, current monthly Allocated Minimum Rent for the Arden Courts
of Old Orchard Facility shall not be increased; (ii) for the first (1st) full
Arden Courts of Old Orchard Facility Lease Year commencing as of April 1 on or
following the Closing Date, current monthly Allocated Minimum Rent for the Arden
Courts of Old Orchard Facility shall not be increased; (iii) commencing upon the
expiration of the first (1st) full Arden Courts of Old Orchard Facility Lease
Year, the then current monthly Allocated Minimum Rent for such Facility shall be
increased by an amount equal to (A) three percent (3%), multiplied by (B) the
fraction equal to (I) 12 plus the number of months in clause (i) above, divided
by (II) 12 (for example, if the Closing Date occurs on September 1, the current
Monthly Allocated Minimum Rent for the Arden Courts of Old Orchard Facility
shall be increased by the product of ninetieth-twelfths (19/12) and three
percent (3.0%)); (iv) commencing upon the expiration of each of the second (2nd)
through fourth (4th) full Arden Courts of Old Orchard Facility Lease Years, the
then current monthly Allocated Minimum Rent for such Facility shall be increased
by three and one-half percent (3.50%); and (v) thereafter, the then current
monthly Allocated Minimum Rent shall be increased in the same manner as the
Allocated Minimum Rent for the other Pool 3 Facilities is increased (in
accordance with the foregoing paragraphs (b) and (c) above, as applicable).”

(3) The Per Bed Minimum and Annual Minimum Capital Project Amount requirements
shall not apply to the Arden Courts of Old Orchard Facility for the first (1st)
twelve (12) calendar months following the Closing Date.

5. Costs and Expenses.  Lessee shall promptly pay all costs and expenses,
including, without limitation, Lessor’s reasonable attorneys’ fees, expenses and
disbursements, relating to this Amendment and the closing of the Purchase
Transaction as set forth in Section 4 hereof.

6. Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Amendment.

7. Effect of Amendment.  All references in the Master Lease to the “Master
Lease” shall be deemed to be references to the Master Lease as amended hereby.

8. Full Force and Effect; Acknowledgement.   In the event of any inconsistencies
between the terms of this Amendment and the terms of the Master Lease, the terms
of this Amendment shall govern and control. 



6

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------

 

Except as provided for herein, all other terms and conditions of the Master
Lease shall remain unchanged and continue in full force and effect and the
parties hereby reaffirm the terms and conditions of the Master Lease.

9. Counterparts; Facsimile or Electronically Transmitted Signatures. This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument.  Signatures transmitted by facsimile or
other electronic means may be used in place of original signatures on this
Amendment, and Lessor and Lessee both intend to be bound by the signatures on
the document transmitted by facsimile or such other electronic means.

[NO FURTHER TEXT ON THIS PAGE]

 

 

7

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

“LESSOR”

 

HCP PROPERTIES, LP, a Delaware limited partnership

 

By:HCP I-B Properties, LLC, a Delaware limited liability company, its General
Partner

 

HCP WEST VIRGINIA PROPERTIES, LLC, a Delaware limited liability company

 

HCP PROPERTIES OF ALEXANDRIA VA, LLC, a Delaware limited liability company

 

HCP PROPERTIES OF ARLINGTON VA, LLC, a Delaware limited liability company

 

HCP PROPERTIES OF MIDWEST CITY OK, LLC, a Delaware limited liability company

 

HCP PROPERTIES OF OKLAHOMA CITY (NORTHWEST), LLC, a Delaware limited liability
company

 

HCP PROPERTIES OF OKLAHOMA CITY (SOUTHWEST), LLC, a Delaware limited liability
company

 

HCP PROPERTIES OF TULSA OK, LLC, a Delaware limited liability company

 

HCP PROPERTIES-ARDEN COURTS OF ANNANDALE VA, LLC, a Delaware limited liability
company

 

HCP PROPERTIES-CHARLESTON OF HANAHAN SC, LLC, a Delaware limited liability
company

 

HCP PROPERTIES-COLUMBIA SC, LLC, a Delaware limited liability company

 





Signature Page - 1

 

--------------------------------------------------------------------------------

 

HCP PROPERTIES-FAIR OAKS OF FAIRFAX VA, LLC, a Delaware limited liability
company

 

HCP PROPERTIES-IMPERIAL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

HCP PROPERTIES-LEXINGTON SC, LLC, a Delaware limited liability company

 

HCP PROPERTIES-MEDICAL CARE CENTER-LYNCHBURG VA, LLC, a Delaware limited
liability company

 

HCP PROPERTIES-OAKMONT EAST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

HCP PROPERTIES-OAKMONT OF UNION SC, LLC, a Delaware limited liability company

 

HCP PROPERTIES-OAKMONT WEST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

HCP PROPERTIES-STRATFORD HALL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

HCP PROPERTIES-WEST ASHLEY-CHARLESTON SC, LLC, a Delaware limited liability
company

 

HCP MARYLAND PROPERTIES, LLC, a Delaware limited liability company

 

 

By: /s/Angela M. Playle

Name: Angela M. Playle

Title:Senior Vice President

 





Signature Page - 2

 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

“LESSEE”

 

HCR III HEALTHCARE, LLC, a Delaware limited liability company

 

By:/s/Matthew S. Kang

Name:Matthew S. Kang

Title:Vice President, Chief Financial Officer

 

 

 





Signature Page - 3

 

--------------------------------------------------------------------------------

 



CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR

 

Guarantor hereby (i) reaffirms all of its obligations under the Guaranty, (ii)
consents to the foregoing Amendment and (iii) agrees that its obligations under
the Guaranty shall extend to Lessee’s duties, covenants and obligations pursuant
to the Master Lease, as amended pursuant to the foregoing Amendment.

 

HCR MANORCARE, INC., a Delaware corporation

 

 

By:/s/Matthew S. Kang

Name:Matthew S. Kang

Title: Vice President, Chief Financial Officer

 





Signature Page - 4

 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Elizabethtown Addition

 

ALL THAT CERTAIN lot or parcel of ground with improvements erected thereon
situate in the Borough of Elizabethtown, County of Lancaster and State of
Pennsylvania, bounded and described as follows:

 

BEGINNING at a point located on the West right-of-way line of South Market
Street, said point being situate at the intersection of the South right-of-way
of West Bainbridge Street with the aforementioned West right-of-way line of
South Market Street; thence from the place of beginning along the aforementioned
West right-of-way line of South Market Street, South seventeen (17) degrees ten
(10) minutes no (00) seconds East, for a distance of seventy-five and fifty
hundredths (75.50) feet to a point; thence South seventy-two (72) degrees eight
(08) minutes no (00) seconds West, for a distance of one hundred thirty-nine and
ninety hundredths (139.90) feet to a point; thence North seventeen (17) degrees
fifty-five (55) minutes no (00) seconds West, for a distance of sixty and
thirty-six hundredths (60.36) feet to a point; thence along the aforementioned
South right-of-way line of West Bainbridge Street, North sixty-six (66) degrees
no (00) minutes no (00) seconds East, for a distance of one hundred forty-one
and sixty-nine hundredths (141.69) feet to the place of BEGINNING.

 

CONTAINING 9,532.58 square feet (0.219 acre) and being shown in greater detail
on a plan laid out by Merlyn J. Jenkins.  Registered Professional Land Surveyor,
of Merlyn J. Jenkins & Associates, Inc., Pottsville, Pennsylvania, dated June 9,
1997.

 

Being the same premises which Lowell D. Mann and Anna Jean Mann, husband and
wife, by Deed dated July 17, 1997 and recorded July 17, 1997 in Lancaster County
in Deed Book 5399 Page 0302 conveyed unto Baily (erroneously spelled Bailey)
Nursing Home, Inc., now by certificate of merger filed December 20, 2007 with
the State of Delaware, Secretary of State, MANOR CARE, INC., a Delaware
corporation.

 

Further described in accordance with ALTA/ACSM land title survey made by Mendola
& Associates, P.C., dated July 11, 2011, last revised July 1, 2014, Job No.
11054, as follows:

 

Beginning at a point located at the intersection of the Southeasterly side of
Union Street (LR 280) and the Southwesterly side of South Market Street; Thence
along the said Southwesterly side of South Market Street bearing S 17° 10’ 00” E
for a distance of 75.50 feet to a point being the common corner to lands of HCP
Properties, LP, Parcel 1; Thence along said lands of HCP Properties, LP, Parcel
1 bearing S 72° 08’ 00” W for a distance of 139.90 feet to a point being common
to said lands of HCP Properties, LP, Parcel 1 and being the common corner to
lands n/f of David M. DeWolf; Thence along said lands n/f of David M. DeWolf
bearing N 17° 55’ 00” W for a distance of 60.36 feet to a point being the common
corner to said lands n/f of David M. DeWolf and located at the aforesaid
Southeasterly side of Union Street (LR 280); Thence along the said Southeasterly
side of Union Street (LR 280) bearing N 66° 00’ 05” E for a distance of 141.69
feet to the point of beginning.

 

Containing an area of 9,532.84 square feet or 0.22 acres, more or less.

Tax ID / Parcel No. 250-88935-0-0000

 

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Arden Land

 

Attached.





 

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------

 



 

 

Picture 1 [hcp-20140930ex10266974dg1.jpg]



 

730638.03A-LACSR01A - MSW

--------------------------------------------------------------------------------